EXHIBIT 10.9 FORM OF REGISTRATION RIGHTS AGREEMENTby and amongRLJ Entertainment, Inc.,andDIGITAL ENTERTAINMENT HOLDINGS LLCDated as of [●], 2016 TABLE OF CONTENTS Page Section 1.Definitions1 Section 2.Shelf Registration4 Section 3.Demand Registrations5 Section 4.Inclusion of Other Securities; Priority6 Section 5.Piggyback Registrations7 Section 6.Holdback Agreements8 Section 7.Suspensions9 Section 8.Registration Procedures10 Section 9.Participation in Underwritten Offerings14 Section 10.Registration Expenses14 Section 11.Indemnification; Contribution15 Section 12.Rule 144 Compliance18 Section 13.Miscellaneous18 Exhibit AForm of Counterpart THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of [●], 2016 by and among RLJ Entertainment, Inc., a Nevada corporation (the “Company”), Digital Entertainment Holdings LLC, a Delaware limited liability company (the “Investor”) and any transferee that becomes a party to this Agreement by executing and delivering a counterpart to this Agreement in the form attached hereto as Exhibit A.
